KESSLER, J.
¶ 23. (dissenting). I agree with the *745Majority and the parties that Jardines invalidates the search warrant relied upon by police to search Scull's home. See Majority, ¶ 13. However, I disagree that the good-faith exception applies in this case. I therefore respectfully dissent.
¶ 24. The Majority contends that Officer Wiesmueller submitted a detailed affidavit to the court commissioner, in which he explained the reliability of the confidential informant and the credentials of the Police Narcotic Detection Team. See Majority, ¶¶ 18-20. A close examination of the search warrant, however, establishes that there was no probable cause to search Scull's house without the dog alert— something all of the parties and the Majority recognize as a clear Fourth Amendment violation under Jardines. Nothing in the search warrant connects drugs to Scull's home. The warrant states that the confidential informant knew Scull as a drug dealer, possibly residing at 4506 North 42nd Street. The informant connects drugs to Scull's vehicle, but Scull's vehicle was not searched. There was no surveillance of either the vehicle or Scull's home. In essence, nothing in the search warrant, aside from the evidence barred by Jardines, even hinted that drugs were present at Scull's home.
¶ 25. An analysis of what is missing from the search warrant (probable cause) is relevant because the good-faith exception only applies if the State can show that the process of obtaining the relied-upon warrant involved a significant investigation and review by a government attorney or police officer trained and knowledgeable about probable cause requirements. See State v. Hess, 2010 WI 82, ¶ 51, 327 Wis. 2d 524, 785 N.W.2d 568. I agree with the Majority that the latter requirement was met, but disagree that the State showed that the warrant resulted from a significant *746investigation. Without the illegal dog-sniff, the warrant had no basis in fact or law. If the warrant was based on solid facts connecting drugs to Scull's home, not involving the dog-sniff, I would agree with the Majority that the good-faith exception applies here. However, I disagree that the good-faith exception can apply because of the clear Fourth Amendment violation. Accordingly, I respectfully dissent.